Citation Nr: 1533050	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-03 630 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a jaw disability, to include temporal mandibular jaw (TMJ).

2. Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to May 1997 and September 2002 to December 2004, and he also had over five years of reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in an April 2015 hearing.  A hearing transcript was associated with the file and reviewed.  The Veteran's claim for a left bicep disability includes a claim for the upper left arm generally.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

Claims for increased ratings on the issues of bilateral hearing loss, left carpal tunnel syndrome, and left ankle sprain have been withdrawn per correspondence dated in March 2012.  Such issues are no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required in this case.  First, the evidence shows that the Veteran has current left shoulder tendonitis, he reported a left shoulder injury in-service, and he reported continuous symptoms thereafter.  The June 2010 VA examiner diagnosed the shoulder disability but did not provide an opinion, because the claim had been limited to a left bicep disability.  An addendum opinion is needed to address the left shoulder.  

Next, the Veteran has TMJ currently and was diagnosed with TMJ in March 1999 during his reserve service.  The personnel records from his reserve service are needed to determine if March 1999 was during a period of active duty for training or inactive duty for training.  The January 2012 VA examiner concluded that the TMJ was less likely than not related to an injury from a Humvee fall.  The examiner explained that the jaw/tooth posture and asymmetry of the mandible and lack of cuspid guidance contributed to the pain and dislocation the Veteran experiences.  An addendum opinion is needed to address whether the current TMJ had its onset in service.

Accordingly, the case is REMANDED for the following action:

1. Make requests from the appropriate federal and state repository to obtain the Veteran's dates of active duty for training and inactive duty for training during his five years of reserve service, specifically during March 1999.  If the records are unavailable, inform the Veteran and request him to provide any records in his possession.  Put a copy of all correspondence in the file.

2. Forward the claims file to the June 2010 examiner, or another appropriate examiner if that provider is not available, to review and provide an opinion on the following:

a. Is the Veteran's current left shoulder disability at least as likely as not related to the reported wrestling injury in service? 

Please consider the lay statements of a left arm injury during hand-to-hand combat training/wrestling and report of continuous symptoms.  Please provide rationale for any conclusions.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Forward the claims file to the January 2012 examiner, or another appropriate examiner if that provider is not available, to review and provide an opinion on the following:

a. Did the current TMJ at least as likely as not have its onset during the March 1999 period of training or another period of service?  

Consider the March 1999 in-service treatment record with TMJ diagnosis, as well as the Veteran's report of onset of symptoms in service.  Please provide rationale for any conclusions.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




